 In the Matter of NORCAL PACKING COMPANY,EMPLOYERandTHEAMALGAMATED MEAT CUTTERS AND BUTCHER WORKMEN OF NORTHAMERICA, LOCALNo. 445, AFL,PETITIONERIn the Matter of NEW ENGLAND FISH Co., EMPLOYERandTHE AMAL-GAMATED MEAT CUTTERS AND BUTCHER WORKMEN OF NORTII AMERICA,LOCAL No. 445,AFL, PETITIONERIn the Matter ofTHEO. WEISSICU FISH Co., INC.,EMPLOYERandTl-IEAMALGAMATED MEAT CUTTERS AND BUTCHER WORKMENOF NORTHAMERICA,LOCAL No. 445, AFL,'PETITIONERCases Nos. 0O-R-2021, 20-R-2224, and 20-R-2225, respectively.-De-cided February 19, 1948Mr. S. J. Sturiale,of Fields Landing, Calif., for Norcal.Mr. Andrew Smith, Jr.,of Eureka, Calif., for New England.Mr. Theo. Weissich,of Eureka. Calif., for Weissich.Messrs. Harold V. PaveyandAlbin J. Gruhn,both of Eureka, Calif.,for the Petitioner.Gladstein, Andersen, Resner and Sawyer, by Mr. Norman Leonard,of San Francisco, Calif., for the Intervenor.DECISIONANDDIRECTION OF ELECTIONSUpon separate petitions duly filed, a consolidated hearing in thiscase was held at Eureka, California, on August 15, 1947, before RobertE. Tillman, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.2Upon the entire record of the case, the National Labor RelationsBoard makes the following :1The names of the parties appear as amended at the hearingThe companies are heiein-after collectively referred to as the Employers2 Subsequent to the hearing in this case, the Board was apprised of the fact that NewEngland had completely closed out its operations in Eureka, California.Thereafter, onDecember 22, 1947. the Petitioner filed with the Board a Motion to Sever and WithdrawPetition in Case No 20-R-2224, involving New EnglandThe motion is hereby granted.76 N. L. R. B., No. 39.254 NORCAL PACKING COMPANYFINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERS255Norcal Packing Company, herein called Norcal, is a partnershipoperating a plant at Fields Landing, California, where it is engaged inprocessing and distributing seafood products.During the year 1946,it purchased $211,839.06 worth of seafood, all obtained from the waters,of the Pacific Ocean.During the same period, it sold $344,914.56.worth of seafood products, of which approximately 4 percent wasshipped to points outside the State of California.The Theo. Weissich Fish Co., Inc., herein called Weissich, is aCalifornia corporation engaged in processing and distributing seafoodproducts at Eureka, California.During the 6-month period endingApril 30. 1947, it purchased 1,017,271 pounds of fish, all obtained fromthe waters of the Pacific Ocean.During the same period, it sold254,318 pounds of seafood products, of which approximately 10 per-cent was shipped to points outside the State of California.The Employers admit, and we find, that they are engaged in coln-merce within the meaning of the National Labor Relations Act, asamended.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.International Fishermen & Allied Workers of America, Local 38,herein called the Intervenor, is a labor organization affiliated with theCongress of Industrial Organizations, claiming to represent employeesof the Employer.3III.THE QUESTIONS CONCERNING REPRESENTATIONOn April 1, 1946, the Employers herein were parties to a 1-yearautomatically renewable master contract entered into between theIntervenor and the Northern California Fisheries Association, hereincalled the Association.'On April 4, 1947, the Petitioner wrote to'Having permitted intervention by this labor organization on the basis of a sufficientshowing of interest, we have allowed such intervention foi all purposes and have givenfull consideration to the Intervenor's contentions with respect to all issues in this proceed-ing, notwithstanding the fact that it is not in compliance with Section 9 (f), (g), and (h)of the Act, as amended See footnote 17, however, as to whether the Intervenor is entitledto a place on the ballot in view of such noncompliance.4The Association was formed -March 8, 1946, by a group of Northern California seafoodprocessing concerns for the purpose,inter aha,"to conduct collective b.ircaiwnc nego-tiations with labor unions on behalf of its members "The record discloses a practice onthe part of the Association of negotiating with the Intervenor on behalf of its member'.notif}ing its members by telephone of the substance of a contemplated master contract 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDeach of the Employers requesting recognition as the "sole collectivebargaining agent" of a specified unit of their respective employees.,,The Employers replied, refusing to recognize the Petitioner untilproof of majority representation had been made."On April 11, 1947,the Petitioner filed with the Board the petitions herein.On June 16,1947, the Association and the Intervenor entered into a new mastercontract to run for 1 year; the Employers were parties to thisagreement.The Intervenor contends that no questions concerning representationwere raised by virtue of the Petitioner's letters of April 4, 1947, tothe Employers, inasmuch as these letters contain no claim of majorityrepresentation and do not constitute a demand on their face.Thecontention clearly has no merit.Even if the Petitioner's letters ofApril 4 were considered insufficient in themselves to constitute a validrepresentation claim,' as alleged, there is evidence of the telephoneconversations, prior to the mailing of the April 4 letters, between thePetitioner and the respective Employers herein apprising the latterof the Petitioner's majority claim. In any case, the filingof thesepetitions was enough in itself to place the Employers on notice of thePetitioner's claim."Whether or not any of the parties took proper action to forestallthe automatic renewal of the 1946 contract, an entirely new agreementwas executed on June 16, 1947, which would supersede the preexistingcontract, if any, and render such a contract inoperative as a bar.Thepetitions having been filed prior to the execution of the June 16, 1947,contract,it is clear that the latter contract,as well as the 1946 contract,constitutes no bar.9Accordingly, we find that questions affecting commerce exist con-cerning the representation of employees of the Employers, withinthe meaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.and receiving oral approval of the contract and authority to sign for the particularmember. Insofar as the record shows, the names of the particular employers covered arenot indicated in these contracts.5 There is evidence that the Petitioner orally advised each of the Employers of itsrepresentation claim in telephone conversations prior to the mailing of these letters.6The Employers advised the Petitioner in their separate replies that they would beagreeable to any form of legal process selected by the Petitioner In establishing proofof majority.At the hearing the Intervenor moved to dismiss the petitions on the groundthat the Petitioner failed to produce the proof of majority requested by the Employersand that, therefore,no questions concerning representation exist.The motion is obviouslygroundless,since the Petitioner is presently before the Board seeking to prove its majority,and it is hereby denied.7But cf.Matter of Bauer-Schweitzer Hop d MaltCo., 72 N. L. R. B.1223, 1227.8Matter of Rockford Drop Forge Company,73 N. L. It. B 26, 28.1Matter of Atlas Felt Products Company,68 N. L.It. B. 1, 3. NORCAL PACKING COMPANYIV. THE APPROPRIATE UNITS257The Petitioner seeks separate employer units of all plant and dockworkers, excluding office and clerical employees and supervisors ioThe Intervenor contends that a multiple-employer unit is appropriate;the Employers take neutral positions.The Employers' operations of preparing and shipping fresh sea-food, as distinguished from canning, are substantially the same. Theirsupply is dependent entirely upon the catch brought in by fishingboats from time to time 11 Although their operations continuethroughout the year, business fluctuates with the arrival of theseboats, which is relatively more frequent in the summer months whenfishing conditions are better.Upon the arrival of a fresh supplyof fish, effort is made by each plant to process this seafood as quicklyas possible.Inasmuch as the various plants in the area (seven plantsin and around Humboldt Bay, California) generally receive theirfish supply at different times, a considerable amount of employeeinterchange takes place between most of these plants.12Weissich had been in continuous operation since 1933 except forabout 1 year in 1941; it was incorporated in 1946.Theodore Weissichtestified that "a number of years ago," he had a contract with thePetitioner and with the AFL teamsters which "flitter [ed] out forsome reason or other."On May 25, 1945, the Board conducted sep-arate consent elections among the employees of the seven employersthen operating fish plants in the Humboldt Bay area, in which thePetitioner and the Intervenor' were contending parties.The Inter-venor won the election at Weissich and entered into a contract coveringthat plant.As shown above, Weissich continued this contractualrelation with the Intervenor through the Association after the forma-tion of the latter in March 1946.Norcal commenced operations in July 1945.Following a cardcheck-off conducted by an independent agency in September 1945,to which the Petitioner was not a party, the Intervenor was designatedas the majority representative of Norcal's employees.Norcal there-upon entered into a contract with the Intervenor.As shown above,it continued its relations with the Intervenor through the Associa-tion in 1946 and 1947.10Both labor organizations herein stipulated as to the composition of the unit.11These boats are operated by independent fishermen who are represented by the Inter-venor in the master contracts mentioned above.L The record shows that during the period from January to July 1947, 120 differentpersons were employed for varying lengths of time by weissich, and 112 by NorvalDuringthis period, 26 of these persons appeared on the employment lists of both Employers.Atthe time ofthe hearing,weissich was employingabout 50 personsregularlyand Norvalabout 8 persons. 258DECISIONSOF NATIONALLABOR RELATIONS BOARDThe record shows that there are approximately 50 members in theAssociation, including 7 having plants in the Humboldt Bay area.Weissich is located in Eureka, while Norcal has its plant in FieldsLanding, 6 miles from Eureka on Humboldt Bay.There are 2 Asso-ciation members 13 not involved in this proceeding operating plantsin that area who are not covered by the agreements between theAssociation and the Intervenor; these 2 plants have been representedby the Petitioner since the latter won these elections conducted bythe Board in 1945.The foregoing indicates that since April 1946 the Employers havebeen represented by the Association, together with other employersin the same industry.However, prior to the inception of the Asso-ciation, collective bargaining had been conducted on a single-employerbasis ; the consent elections in 1945 had been conducted by the Boardamong the individual employers in the Humboldt Bay area and thesuccessful unions were designated to represent separate employer units.Thus, it appears that bargaining by the Association for the Employersprior to the filing of the petitions in this case had been in effect for arelatively brief period, i. e., about 1 year, as opposed to the earlierindividual bargaining of the Employers.Such a brief bargaininghistory not predicated upon a Board unit finding, as we have previ-ously held, does not preclude the determination of different appropri-ate bargaining units 14Moreover, the fact that the Employers in thiscase have taken a neutral position with respect to the scope of theappropriate unit indicates, in our opinion, that they are not unwillingto pursue an independent course in bargaining from that of the Asso-ciation.15Under all the circumstances, we conclude that separatebargaining units of the employees of the Employers herein areappropriate.We find that all plant and dock workers employed by Weissichin its operations at Eureka, California, excluding office and clericalemployees and supervisors, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) 'ofthe Act.We find that all plant and dock workers employed by Norcal at itsFields Landing, California, plant, excluding office and clerical em-ployees and supervisors, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.laHallmark Fisheries Company and Tom Lazio Fish Company.14D1atten of Gulf Oil Corporation,72 NL.R B 895, 898;Matter of Aluminum Companyof America,60 N. L.R B 278. 28215Cf, e g,Matter of CanadaDry GingerAle, Incorporated,18 N. L RB. 460. NORCAL PACKING COMPANYV. THE DETERMINATION OF REPRESENTATIVES259As indicated above, the operations of the Employers, and conse-quently their employment rolls, fluctuate in accordance with the ar-rival of fishing boats with fresh supplies of fish.Future operationsare therefore unpredictable, except that a greater frequency of boatarrivals.may be anticipated in the summer months when.fishing,condi-tions are generally better.Therefore, in view of the apparent diffi-culty in ascertaining at this time a precise peak period in the operationsof the Employers in which to conduct the elections so that a representa-tive vote may be assured, we shall direct that the elections be conductedas early as possible on a day or days to be determined by the RegionalDirector.16In further view of the large extent of employee inter-change among most of the employers in the area, as shown above,we shall direct that a 60-day eligibility period immediately precedingthe date of the elections be used to determine which of the employeesin the appropriate units are eligible to vote in the elections.Thus,employees otherwise eligible to vote in one of the elections will not bedisfranchised if immediately prior to the elections they happen to beemployed by another employer in the area.We shall direct that the questions concerning representation whichhave arisen be resolved by separate elections by secret ballot, subjectto the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONS11As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Norcal Packing Company,Fields Landilig, California, and Theo. Weissich Fish Co., Inc., Eureka,California, separate elections by secret ballot shall be conducted asearly as possible on a day or days to be determined by the RegionalDirector, under the direction and supervision of the Regional Directorfor the Twentieth Region, and subject to Sections 203.61 and 203.62,of National Labor Relations Board Rules and Regulations-Series 5,among the employees in the units found appropriate in Section IV,above, who were employed at any time during the 60-day period imme-diately preceding the date of the elections, including employees whodid not work during the said 60-day period because they were ill or onvacation or temporarily laid off, but excluding those employees who16Matterof Greenwich Oyster Company,73 N L R B 1459.37Having been allowed a reasonable time in which to comply with the filing requirementsof Section 9 (f), (g), and(h) of the National Labor Relations Act, as amended,effectiveAugust 22, 1947, and having nevertheless failed to comply with such requirements, theIntervenor will not be accorded a place on the ballot.781902-48-vol. 76-18 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the elections, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented by The AmalgamatedMeat Cutters and Butcher Workmen of North America, Local No. 445,AFL, for the purposes of collective bargaining.CHAIRMANHERZOGtook no part in the consideration of the aboveDecisionand Direction of Elections.